DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 03/30/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSOR STACKING ARRANGEMENT, MEASURING DEVICE AND METHOD FOR PRODUCTION THEREOF.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koen et al (US 5285690 A) in view of Chen et al (US 20080192967 A1).
In regards to claim 15, Koen et al teaches the method of producing a pressure sensor system comprising the following steps: producing a pressure sensor device (70), including stacking a ceramic substrate (Column 8, lines 46-65; Figure 5), a sensor element (74) (Column 8, lines 33-41); placing the pressure sensor device (70) into a pressure sensor housing (112, i.e. outer housing) (Column 9, lines 15-19); filling a residual volume remaining in the pressure sensor housing (112) after the placement of the pressure sensor device (70) with an incompressible fluid (124, i.e. fill fluid) (Column 9, lines 30-34; Figure 6); and closing the pressure sensor housing with a membrane (122, i.e. isolation diaphragm) and/or a ball-press seal (Column 9, lines 30-34; Figure 6). However Koen et al does not teach the sensor arrangement of the signal processing element being situated between the ceramic substrate and the sensor element.
Chen et al teaches circuit arrangement comprising a signal processing element (11, i.e. first ASIC; Paragraph 0031) being situated between a ceramic substrate (10, i.e. PCB; Paragraph 0034) and a sensor element (13, i.e. SMD crystal; Paragraph 0032).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide the sensor arrangement of the signal processing element being situated between the ceramic substrate and the sensor element as taught by Chen et al into the pressure sensor device of Koen et al for the purpose of improving the compactness of a circuit board for microelectronics (Chen et al; Paragraph 0011) and easy to manufacture.

Allowable Subject Matter
Claims 10-14 & 17-19 are allowed.
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 10, Koen et al teaches the method of producing a pressure sensor system comprising the following steps: producing a pressure sensor device (70), including stacking a ceramic substrate (Column 8, lines 46-65; Figure 5), a sensor element (74) (Column 8, lines 33-41); placing the pressure sensor device (70) into a pressure sensor housing (112, i.e. outer housing) (Column 9, lines 15-19); filling a residual volume remaining in the pressure sensor housing (112) after the placement of the pressure sensor device (70) with an incompressible fluid (124, i.e. fill fluid) (Column 9, lines 30-34; Figure 6); and closing the pressure sensor housing with a membrane (122, i.e. isolation diaphragm) and/or a ball-press seal (Column 9, lines 30-34; Figure 6).  
However, Koen et al does not teach the structural limitations of a pressure sensor system further comprising a sensor element including a surface facing away from a ceramic substrate, the surface facing the membrane and being situated at a distance from the membrane, the incompressible fluid being situated between the surface of the sensor element and the membrane and also surrounding the stack at 
In the Examiner’s opinion in regards to claim 16, Koen et al teaches the method of producing a pressure sensor system comprising the following steps: producing a pressure sensor device (70), including stacking a ceramic substrate (Column 8, lines 46-65; Figure 5), a sensor element (74) (Column 8, lines 33-41); placing the pressure sensor device (70) into a pressure sensor housing (112, i.e. outer housing) (Column 9, lines 15-19); filling a residual volume remaining in the pressure sensor housing (112) after the placement of the pressure sensor device (70) with an incompressible fluid (124, i.e. fill fluid) (Column 9, lines 30-34; Figure 6); and closing the pressure sensor housing with a membrane (122, i.e. isolation diaphragm) and/or a ball-press seal (Column 9, lines 30-34; Figure 6).  However, Koen et al does not teach the structural limitations of a pressure sensor system further comprising at least one filling element is situated between one or more housing regions of the pressure sensor housing and the pressure sensor device to reduce the residual volume to be filled with the incompressible fluid in combination with the remaining limitations of independent claim 15 upon overcoming the rejection under 35 U.S.C. 103.
In the Examiner’s opinion in regards to claim 16, Koen et al teaches the method of producing a pressure sensor system comprising the following steps: producing a pressure sensor device (70), including stacking a ceramic substrate (Column 8, lines 46-65; Figure 5), a sensor element (74) (Column 8, lines 33-41); placing the pressure sensor device (70) into a pressure sensor housing (112, i.e. outer housing) (Column 9, lines 15-19); filling a residual volume remaining in the pressure sensor housing (112) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiou et al (US 20160377496 A1) - A pressure sensor device with a MEMS piezoresistive pressure sensing element attached to an in-circuit ceramic board comprises a monolithic ceramic circuit board formed by firing multiple layers of ceramic together.
Matsumani et al (US 20150001650 A1) – Aspects of a semiconductor pressure sensor device can include a semiconductor substrate having a depressed portion which forms a vacuum reference chamber, a diaphragm 
Lemery et al (US 10060812 B2) - Miniature pressure sensor having a metallic membrane for measuring a pressure of a fluid

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856